Citation Nr: 0432257	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-20 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.



REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1942 to 
January 1946.  The veteran's date of death was March [redacted], 
2002.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the RO.  

The appellant testified before the undersigned Veterans Law 
Judge via videoconferencing technology in August 2004.  A 
transcript of her hearing has been associated with the claims 
folder.

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.  




REMAND

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The Act 
and the implementing regulations are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

At her August 2004 hearing, the appellant testified that her 
husband had been hospitalized at a private hospital as 
recently as 2000 or 2001.  The records of such claimed 
hospitalizations have not been obtained.  

The appellant also testified that she utilized home health 
care services to assist in the care of her husband.  Any 
available records of this in-home health care should be 
obtained and associated with the record.  

The Board additionally observes that, in a July 1999 VA 
outpatient treatment note, an admission to "Mt. Ascutney" 
under the care of a Dr. Conger was noted.  

As the outstanding records discussed above may contain 
information supportive of the appellant's claims, they should 
be obtained and associated with the claims folder prior to 
further appellate consideration.  

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The appellant should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  The RO 
should specifically request that the 
appellant more clearly identify any 
private treatment received by the veteran 
during the period from his service 
discharge until his death.  The RO should 
also request that the appellant complete 
a release of information so that 
treatment records from Windsor Hospital 
and Mt. Ascutney Hospital can be 
obtained.  

2.  The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
appellant.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by her, the RO should so 
inform the veteran and her 
representative, and request them to 
provide such evidence.  

3.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Such development 
should include obtaining a medical 
opinion regarding the cause of the 
veteran's death if such opinion is 
determined to be required based on any 
newly obtained evidence.  

4.  Once the development requested 
hereinabove is accomplished to the extent 
possible, the RO should then readjudicate 
the issues on appeal.   If the benefits 
sought on appeal are not granted to the 
appellant's satisfaction, she and her 
representative should be furnished with a 
Supplemental Statement of the Case and be 
afforded an appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



